Appellant was convicted of attempting to pass a forged instrument, his punishment being assessed at two years confinement in the penitentiary.
Motion is made to "strike out" the statement of facts. The District Court of McLennan County remains in session for more than eight weeks. It met on September 20, 1909, and was in session when transcript was made out and certified by the clerk on March 17, 1910. The judgment was entered October 7, 1909. Sentence was pronounced October 9, 1909. Statement of facts was filed November 30, 1909, which is more than thirty days after sentence. Under the statute the statement of facts can not be considered. Where the court continues in session more than eight weeks the statement of facts must be filed in thirty days after sentence, unless an order be entered granting an extension of time. There is no such order in the record. The evidence will not be considered. Without the testimony the grounds of the motion can not be reviewed.
The judgment is affirmed.
Affirmed.